department of the treasury internal_revenue_service washington d c tax exempt and division uniform issue list legend taxpayer a employer m aug se tep pa ‘tl this is in response to a letter dated date as supplemented by correspondence dated date in which your authorized representative requests on your behalf a waiver of the 60-day rollover requirement pursuant to sec_402 of the internal_revenue_code the code the following facts and representations were submitted in support of your request for taxpayer a was an employee of employer m at the time of his retirement taxpayer a understood that he november would receive a large severance payment equal to over five years’ salary sum p which would enable him to care for his disabled spouse and son with special needs in early his established a long-distance professional relationship agent established a rollover account on taxpayer a’s behalf and on february taxpayer a contacted an enrolled_agent agent with whom he years before retiring on in january of rollover account on february taxpayer a received a check for sum q an amount equal to sum o was directly rolled over from employer m’ sec_401 plan plan t into the sum p less withholding for federal income taxes which he believed represented severance_pay he used a portion of sum q to pay off a car loan and mortgage on his home and on the advice of his agent set_aside an amount in addition to the amounts withheld for payment of federal income taxes on february _ the remaining balance sum r was deposited into a non-retirement brokerage account established by his agent taxpayer a established an automatic withdrawal of sum s from this account to cover monthly living_expenses -this automatic monthly withdrawal commenced in april of and continues through the present _ agent federal_income_tax return in early in preparing taxpayer a’s realized that sum q was in fact a pension_plan distribution net of amounts withheld for federal income taxes when taxpayer a supplied her with a form 1099-r reflecting a gross distribution of sum p from plan u sum p represents a total_distribution of taxpayer a’s accrued pension benefits under plan u had agent realized that sum p was a pension_plan distribution rather than severance_pay she would have advised taxpayer a to roll over the entire sum p into an individual_retirement_arrangement ira described in code sec_408 and set up monthly payments from the ira taxpayer a had always intended that all of his retirement_funds be rolled over into an ira however he was not aware that he had a pension with employer m beyond his savings in plan t soon after discovery of this mistake taxpayer a’s agent filed a request that based on the above facts and representations the internal_revenue_service the service waive the 60-day rollover requirement with respect to sum r because the failure to waive such requirement would be against equity or good conscience code sec_402 provides that any amount actually distributed to any distributee by an employees’ trust described in sec_401 which is exempt from tax under sec_501 shall be taxable to the distributee in the taxable_year in which distributed under sec_72 relating to annuities code sec_402 provides the rules applicable to rollovers of distributions from plans qualified under sec_401 to other eligible retirement plans code sec_402 provides that a distribution from a qualified_plan shall not be includible in gross_income if- a all or any portion of the balance_to_the_credit of an employee in a qualified_trust is paid to the employee in an eligible_rollover_distribution b the distributee transfers any portion of the property received to an eligible ve retirement_plan and i one consists of the property distributed c in the case of a distribution_of_property other than money the transfer code sec_402 defines an eligible_rollover_distribution as a distribution to an employee of ail or any portion of the balance_to_the_credit of the employee in a qualified_trust except that such term does not include any distribution that is of a series of substantially_equal_periodic_payments made for the life or life expectancy of the employee or for the joint lives or joint life expectancies of the employee and the employee’s designated_beneficiary or for a specified period of ten years or more ii required under code sec_401 or iii made upon the hardship of the employee code sec_402 includes in its definition of an eligible_retirement_plan an ira described in sec_408 code sec_402 provides that sec_402 shall not apply to a transfer of a distribution made after the day following the day on which the distributee received the property distributed code sec_402 provides that the secretary may waive the 60-day requirement of sec_402 in hardship situations where failure to waive such requirement would be against equity or good conscience including casualty disaster or other events beyond the reasonable control of the individual subject_to such requirement under code sec_72 certain early distributions from a qualified_retirement_plan including an ira are subject_to an additional income_tax equal to ten percent of the amount includible in gross_income exceptions include distributions made on account of death disability separation_from_service after age attainment of age and and as part of a series of substantially_equal_periodic_payments made for the life or life expectancy of the employee or the joint lives or joint life expectancies of the employee and his designated_beneficiary revproc_2003_16 2003_4_irb_359 provides that in determining whether to grant a waiver of the 60-day rollover requirement pursuant to code sec_402 the service will consider all relevant facts and circumstances including errors committed by a financial_institution inability to complete a rollover due to death disability hospitalization incarceration restrictions imposed by a foreign_country or postal error the use of the amount distributed for example in the case of payment by check whether the check was cashed and the time elapsed since the distribution occurred the information presented in this case indicates that based on his interactions with employer m taxpayer a was under the misapprehension that sum p constituted a severance payment and thus it could not be rolled over however taxpayer a intended to roll over his retirement_funds as indicated by his rollover of sum o sum r less any amounts withdrawn for monthly expenses remains in a non- retirement account therefore pursuant to code sec_402 the service waives the 60-day rollover requirement with respect to sum r less any amounts withdrawn for monthly expenses distributed from plan u to taxpayer a taxpayer a is granted a period of days from the date of this ruling letter to contribute sum r less any amounts withdrawn for monthly expenses to an ira described in sec_408 requirement are met with respect to such rollover_contribution sum r less any provided all other requirements of sec_402 except the 60-day amounts withdrawn for monthly expenses will be considered a rollover_contribution within the meaning of sec_402 includible in taxpayer a’s gross_income it will not be subject_to the early_distribution_tax under sec_72 since the amount of such rollover is not this ruling does not authorize the rollover of amounts that are required to be distributed pursuant to code sec_401 no opinion is expressed as to the tax treatment of the transaction described herein under the provisions of any other code section which may be applicable thereto this letter is directed only to the taxpayer who requested it code sec_6110 provides that is may not be used or cited as precedent pursuant to a power_of_attorney on file with this office a copy of this letter_ruling has been sent to your authorized representative if you wish to inquire about this ruling please contact sincerely yours carlton a watkins manager employee_plans technical group enclosures deleted copy of letter_ruling notice cc
